Title: From John Quincy Adams to George Washington Adams, 10 January 1813
From: Adams, John Quincy
To: Adams, George Washington



N. 11.
My dear Son.
St: Petersburg 10 January 1813

In the promise with which my last Letter to you, upon the Bible, was concluded, that I would next consider the Scriptures in their ethical character, as containing a system of morals, I undertook a task from the performance of which I have been hitherto deterred, by its very magnitude and importance. The more I reflected upon the subject, the more sensibly did I feel my own incompetency to do it Justice, and by a weakness too common in the world, from the apprehension of inability to accomplish so much as I ought, I have been hitherto been withheld from the attempt to accomplish any thing at-all—Thus more than a year has elapsed, leaving me still burthened with the load of my promise—And in now undertaking to discharge it I must promise that you are to expect only the desultory and undigested thoughts which I have not the means of combining into a regular and systematic work.
I shall not entangle myself in the controversy, which has sometimes been difused with a temper not very congenial either to the nature of the question itself, or to the undoubted principles of Christianity, whether the Bible, like all other systems of Morals, lays the ultimate basis of all human duties in self-love; or whether it enjoins duties on the principle of perfect and disinterested benevolence. Whatsoever Obligation is sanctioned by a promise of reward or a menace of punishment, the ultimate motive for its fulfillment may justly be attributed to selfish considerations—But if Obedience to the Will of God, be the universal and only foundation of all moral duty, special injunctions may be binding upon the consciences of men although their performance should not be secured either by the impulse of Hope or of Fear.
The Law given from Sinai was a civil and municipal as well as a moral and religious Code—It contained many Statutes adapted only to that time, and to the particular Circumstances of the Nation to whom it was given. They could of course be binding only upon them, and only untill abrogated by the same Authority which enacted them, as they afterwards were, by the Christian dispensation—But many others were of universal application—Laws essential to the existence of men in Society, and most of which have been enacted by every Nation which ever possessed any Code of Law—But as the Levitical Law was given by God himself, it extended to a great variety of objects of infinite importance to the welfare of men, but which could not come within the reach of merely human Legislation—It combined the temporal and spiritual authorities together and regulated not only the actions but the passions of those to whom it was given—Human Legislators can undertake only to prescribe the actions of men—They acknowledge their inability to govern or direct the Sentiments of the Heart—The very definition of Law, styles it a Rule of civil Conduct, not of internal principle; and there is no crime in the power of Man to perpetrate, which an individual, may not project, design, and fully intend without incurring guilt in the eye of human Law—It was one of the greatest marks of the divine favour bestowed upon the children of Israel, that their Legislator gave them rules not only of action, but for the Government of the Heart.
There were occasionally a few short, sententious principles of Morality, issued from the Oracles of Greece—Among them, and undoubtedly the most excellent of them, was that of self-knowledge (γνωθι σεαυτον) which one of the purest moralists and finest poets of Rome, expressly says, came from Heaven—But if you would remark the distinguishing characteristics, between true and false Religion, compare the manner in which the ten Commandments were proclaimed by the voice of Almighty God, from Mount Sinaï, with thunder, lightening, and an Earthquake, by the sound of a trumpet, and in the hearing of six hundred thousand Souls, with the studied secrecy, and mystery, and mummery, with which the Delphian and other Oracles of the Grecian Gods were delivered. The miraculous interpositions of Divine power, recorded in every part of the Bible are invariably marked with a grandeur and sublimity, worthy of the Creator of the world, and before which the Gods of Homer, not excepting his Jupiter dwindle into the most contemptible of pigmies—But on no Occasion was the manifestation of the Deity so solemn, so awful, so calculated to make indelible impressions upon the imagination and souls of the mortals to whom he revealed himself, as when he first appeared in the character of their Law-giver.—The Law thus dispensed was imperfect, it was destined to be partly superseded, and improved into absolute perfection, many ages afterwards, by the appearance of Jesus Christ upon Earth; but to judge of its excellence as a system of Laws, it must be compared with the human Codes which existed or were promulgated nearly at the same age of the world, and in other Nations—Remember then that this Law was given 1490 years before Christ was born. At that time the Assyrian and Egyptian Monarchies existed; but of their Government and laws we know scarcely anything, but what is to be collected from the Bible itself—Of the Phrygian, Lydian and Trojan States at the same period, little more is known.—The President Goguet in a very ingenious and elaborate work on the Origin of Laws, Arts and Sciences among the Antient Nations, says that the maxims, the civil and political laws of these Peoples are absolutely unknown—that not even an idea of them can be formed; with the single exception of the Lydians, of whom Herodotus asserts that their Laws were the same with those of the Greeks.
The same author contrasts the total darkness, and oblivion, into which all the Institutions of those mighty Empires have fallen, with the fulness and clearness and admirable composition of the Hebrew Code which has not only descended to us entire, but still constitutes the national code of the Jews, scattered as they are over the whole face of the Earth, and still enters so largely into the Legislation of almost every civilized Nation upon the globe—He observers that these Laws having been prescribed by God himself, the merely human Laws of other contemporary Nations cannot bear any comparison with them; but my motive in forming this comparison, is to present it to your reflections as a proof, and to my mind a very strong proof of the reality of its divine Origin—For how is it, that the whole system of Government and Administration, the municipal, political, ecclesiastical, military, and moral laws and institutions which bound in society the numberless myriads of human beings who formed for many successive ages, the stupendous Monarchies of Africa and Asia, should have totally perished and been obliterated from the memory of mankind, while the Laws of a paltry tribe of shepherds, characterized by Tacitus, and by the sneering infidelity of Gibbon, as “the most despised portion of their slaves” should not only have survived the wreck of all those Empires, but remain to this day, rules of faith and practice to every enlightened Nation of the world, and perishable only with it?—The reason is obvious—It is their intrinsic excellence which has preserved them from the destruction which befalls all the works of mortal Man—“The precepts of the decalogue alone,” (says Goguet) “disclose more sublime truths, more maxims essentially suited to form the happiness of men, than all the writings of profane antiquity, put together can furnish. The more you mediate upon the Laws of Moses, the more striking and the brighter does their wisdom appear”
It would be laborious, but not an unprofitable investigation to reduce into a regular classification, like that of the Institutes of Justinian, or the Commentaries of Blackstone, the whole Code of Moses, which embraces not only all the ordinary subjects of Legislation, together with principles of Religion and Morality, but laws of ecclesiastical, civil and military discipline; regulations of police, and even directions concerning the minutest actions, and the dress of individuals. This however would lead me too far from my present purpose which is merely to consider the Bible as containing a system of morality—I shall therefore only notice those parts of the Law, which may be particularly referred to that Class; and at present must confine myself to a few remarks upon the Decalogue itself, which having been spoken by the voice, and twice written upon the stone tables by the finger of God may be considered as the foundation of the whole system
Of the ten Commandments, emphatically so called, for the extraordinary and miraculous distinction with which they were promulgated, the first four are Religious Laws—The fifth and tenth are properly and peculiarly Moral, and the other four are of the criminal department of municipal Law—The Unity of the Godhead—the prohibition of making graven Images for worship—That of taking lightly or “in vain,” as the English Translation expresses it, the name of the Deity, and the injunction to observe the Sabbath, as a day sanctified and set apart for his worship, were all intended to inculcate that reverence for the one only and true God, that profound and penetrating Sentiment of Piety, which in a former letter I urged as the great and only immoveable foundation of all human Virtue— Next to the duties towards the Creator, that of honouring the earthly Parents is enjoined. It is to them that every individual owes the greatest obligations, and to them that he is consequently bound by the first and strongest of earthly ties—The following commands, applying to the relation between man and all his fellow mortals, are all negative—As their application was universal to every human being, it was not required that any positive act of beneficence towards them should be performed, but only to abstain from wronging them, either 1 in their persons—2 in their property—3 in their conjugal rights—and 4 in their good name—After which, all the essential enjoyments of life being thus guarded from voluntary injury; the tenth and closing Commandment goes to the very source of all human action the heart, and positively forbids all those desires, which first prompt and lead to every transgression upon the property and rights of our fellow Creatures.
Vain indeed would be the search among all the writings of profane antiquity; not merely of that remote antiquity; but even in the most refined and most philosophical ages of Greece and Rome, to find so broad, so complete and so solid a basis for morality, as this decalogue lays down—Yet I have said it was imperfect—Its sanctions, its rewards its punishments had reference only to the present life—And it had no injunction of positive beneficence towards, our neighbour—Of these the Law was not entirely destitute in its other parts; but both in this respect, and in the other it was to be perfected, by him who brought life and immortality to life in the Gospel—Upon which subject you shall hear again from your affectionate father
John Quincy Adams.